Citation Nr: 0936702	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  08-39 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for tinnitus.

2.  Entitlement to an initial compensable rating for hearing 
loss disability in the left ear.


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to 
September 1976, from November 1977 to December 1981, and from 
May 1982 to November 1987.

By a rating action in January 2008, the Regional Office 
granted entitlement to service connection for tinnitus and a 
left ear hearing loss.  The Veteran disagreed with the 
initial ratings assigned, and this appeal ensued.  

The appeal is REMANDED to the Regional Office via the Appeals 
Management Center in Washington, D.C.  VA will notify the 
Veteran if further action is required.


REMAND

In September 2009, a Deputy Vice Chairman at the Board of 
Veterans' Appeals (Board) granted the Veteran's August 2009 
request for a hearing at the Regional Office before a 
Veterans Law Judge from the Board.  Accordingly, the case is 
remanded for the following action:

The Regional Office must schedule the 
Veteran for a hearing with a Veterans Law 
Judge at their office.  38 U.S.C.A. 
§ 7107 (West 2002 and Supp. 2009); 
38 C.F.R. §§ 20.700, 20.704 (2009).  
Thereafter, return the case to the Board 
for further appellate action.

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  

The Veteran need take no action unless he is notified to do 
so.  However, he has the right to submit any additional 
evidence and/or argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 
372-73 (1999). 


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

